Case: 16-15618   Date Filed: 12/05/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15618
                        Non-Argument Calendar
                      ________________________

                       Agency No. A088-483-671



TIANCHI ZHANG,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (December 5, 2017)

Before JORDAN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15618     Date Filed: 12/05/2017   Page: 2 of 6


      Tianchi Zhang, proceeding pro se, petitions for review of the Board of

Immigration Appeals’ (“BIA”) final order affirming the Immigration Judge’s (“IJ”)

denial of his application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). The BIA determined that Zhang waived

any challenge to the IJ’s denial of his asylum claim based on political opinion, and

it held that he failed to meet his burden of proving he was eligible for asylum

based on religious persecution because he did not provide sufficient, reasonably

available corroborating evidence. It held that he thus necessarily failed to meet his

burden of proof for withholding of removal, and that he had presented no

persuasive argument for reversing the IJ’s finding that he failed to prove he was

eligible for CAT relief.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). Additionally, we “may review a final order of

removal only if . . . the alien has exhausted all administrative remedies available to

the alien as a matter of right.”       Immigration and Nationality Act (“INA”)

§ 242(d)(1), 8 U.S.C. § 1252(d). The exhaustion requirement is jurisdictional and

precludes review of claims not presented to the BIA. Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). Findings of the IJ not reached




                                          2
              Case: 16-15618     Date Filed: 12/05/2017   Page: 3 of 6


by the BIA are not properly before us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399,

403 (11th Cir. 2016).

      We review agency factual determinations under the substantial-evidence

test, and we “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (quotation omitted). We

may not reweigh the evidence from scratch; rather, we “view the record evidence

in the light most favorable to the agency’s decision and draw all reasonable

inferences in favor of that decision.” Id. Findings of fact may be reversed only if

“the evidence compels a reasonable fact finder to find otherwise.” Chen v. U.S.

Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006). To the extent that the BIA’s

decision was based on a legal determination, we review it de novo. Silva, 448 F.3d

at 1236.

      To meet the burden of establishing eligibility for asylum, an alien must, with

credible evidence, establish (1) past persecution on account of a statutorily

protected ground, or (2) a “well-founded fear” that the alien will be persecuted on

account of a protected ground. Id. Past persecution creates a rebuttable

presumption of well-founded fear of future persecution. 8 C.F.R. § 208.13(b)(1).

Well-founded fear means “a reasonable possibility of personal persecution that

cannot be avoided by relocating within the subject country” or “a pattern or


                                          3
               Case: 16-15618      Date Filed: 12/05/2017    Page: 4 of 6


practice in the subject country of persecuting members of a statutorily defined

group of which the alien is a part.” Id. § 208.13(b)(2). The protected statutory

grounds are race, religion, nationality, membership in a particular social group, and

political opinion. INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      To be entitled to withholding of removal, a petitioner must establish that he

would more likely than not be persecuted on a protected ground, which is a higher

evidentiary threshold than the “well-founded fear” standard for asylum. Rivera v.

U.S. Att’y Gen., 487 F.3d 815, 820–21 (11th Cir. 2007). “If an applicant is unable

to meet the ‘well-founded fear’ standard for asylum, he is generally precluded from

qualifying for either asylum or withholding of [removal].” Id. at 821 (quotation

omitted).

      To be eligible for CAT relief, an alien must demonstrate that it is more likely

than not he would be tortured if removed to his country of origin. 8 C.F.R. §§

208.16(c)(2), 208.17(a), 208.18(a)(1). “Torture” is defined as “any act by which

severe pain or suffering. . . is intentionally inflicted on a person for . . . any reason

based on discrimination of any kind, when such pain or suffering is inflicted by or

at the instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” Id. § 208.18(a)(1). To constitute torture, an

act must be specifically intended to inflict severe physical or mental pain or

suffering. Id. § 208.18(a)(5).


                                            4
               Case: 16-15618     Date Filed: 12/05/2017     Page: 5 of 6


      An applicant’s testimony may be sufficient to meet his burden of proof

without corroboration, but only if “the applicant satisfies the trier of fact that [his]

testimony is credible, is persuasive, and refers to specific facts sufficient to

demonstrate” eligibility for relief from removal. INA § 208(b)(1)(B)(ii), 8 U.S.C.

§ 1158(b)(1)(B)(ii). In determining whether the applicant has met his burden of

proof, “the trier of fact may weigh the credible testimony along with other

evidence of record.” Id. “Where the trier of fact determines that the applicant

should provide evidence that corroborates otherwise credible testimony, such

evidence must be provided” unless the applicant does not possess it and cannot

reasonably obtain it. Id.

      As an initial matter, the BIA correctly concluded that Zhang waived his

political opinion asylum claim by making no argument about it to the BIA, and

thus it is unexhausted. Additionally, the BIA did not reach his arguments about

credibility and whether the facts of his testimony show past persecution or a well-

founded fear of future persecution so those issues are not properly before us.

      Substantial evidence supports the BIA’s conclusion that Zhang did not meet

his burden of proof for asylum and withholding of removal based on religious

persecution because he failed to provide sufficient corroborating evidence.

Zhang’s testimony was not so credible, persuasive, and specific to compel a

finding that he did not need any more corroboration than the testimony he


                                            5
              Case: 16-15618     Date Filed: 12/05/2017    Page: 6 of 6


provided. Furthermore, he was on notice that he needed to provide corroborating

evidence, and acknowledged that he could have provided more, yet he did not

because he did not believe it necessary. These admissions prove fatal to Zhang’s

case, since they demonstrate that he could have reasonably obtained corroborating

evidence to support his claim. Substantial evidence also supports the BIA’s

conclusion that Zhang did not meet his burden of proof for CAT relief, as he

offered no proof that Chinese officials continued to search for him after he left or

would again harm him, in a way that would rise to torture, upon his return.

      PETITION DENIED.




                                          6